SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

536
KA 12-00517
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                               MEMORANDUM AND ORDER

JAMES L. CARR, DEFENDANT-APPELLANT.


EVAN M. LUMLEY, BUFFALO, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Supreme Court, Erie County (M. William Boller, A.J.), dated
February 21, 2012. The order denied the motion of defendant pursuant
to CPL 440.10.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from an order denying his motion
pursuant to CPL article 440 seeking to vacate the judgment convicting
him of two counts of murder in the second degree (Penal Law § 125.25
[3]) and one count of robbery in the first degree (§ 160.15 [1]), in
connection with the stabbing death in 1993 of an 81-year-old man in
his home. Defendant was charged by felony complaint with burglary in
the second degree (§ 140.25 [2]), after giving inculpatory statements
to police when confronted with evidence that his fingerprints were at
the scene of the crime. Defendant waived immunity and testified
before a grand jury in 1993. As part of the waiver of immunity,
defendant stated that he understood that “this grand jury . . . is
investigating the charges of burglary in the second degree, burglary
in the first degree, murder in the second degree and any other matter
of every nature pertaining thereto.” The prosecutor charged the grand
jury with a single count of burglary in the second degree. Defendant
was convicted of that offense and, following his conviction, the
People presented evidence to a second grand jury that included the
testimony of an inmate that defendant had admitted to committing the
murder. Defendant was indicted and, following a jury trial, convicted
in connection with the victim’s death. Defendant now contends on
appeal that Supreme Court erred in denying his motion pursuant to CPL
440.10 seeking to vacate the judgment and dismiss the indictment on
the ground that the People failed to seek leave to represent the
matter to another grand jury, in violation of CPL 190.75 (3).
                                 -2-                           536
                                                         KA 12-00517

Contrary to the People’s contention, defendant’s failure to move,
before trial, to dismiss the indictment on that ground does not
constitute a waiver of his right to seek that relief. It is axiomatic
that the failure to obtain leave of court to present a matter to a
second grand jury, where required, deprives the grand jury of
jurisdiction to hear the matter, thereby rendering the indictment void
(see People ex rel. Lalley v Barr, 259 NY 104, 108; People v Dinkins,
104 AD3d 413, 414-415), which, in turn, deprives the court of
jurisdiction (see CPL 210.05). Jurisdiction of the court cannot be
waived by defendant (see People v Smith, 103 AD3d 430, 432-433; see
generally People v Patterson, 39 NY2d 288, 295, affd 432 US 197).

     We nevertheless conclude that, contrary to defendant’s
contention, the People did not withdraw from consideration of the
first grand jury the charges of murder and robbery, which would have
constituted the functional equivalent of a dismissal of those charges
under People v Wilkins (68 NY2d 269, 274). Although the presentation
had been completed (see id.; cf. People v Davis, 17 NY3d 633, 636), we
conclude that charging the grand jury with only one offense did not
constitute the functional equivalent of the dismissal of the murder
and robbery counts. Indeed, although it was clear that defendant was
a suspect in the victim’s death, there was no direct evidence
presented to the first grand jury tying defendant to those additional
offenses. Instead, “the witnesses, at best, provided only an
inferential link to [those additional crimes]” (People v Gelman, 93
NY2d 314, 319). Thus, we conclude that the “ ‘limited
circumstances’ ” to which Wilkins applies are not present here (Davis,
17 NY3d at 638, quoting Gelman, 93 NY2d at 319).




Entered:   May 1, 2015                          Frances E. Cafarell
                                                Clerk of the Court